February 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DAVID J. POWERS, Appellant

NO. 14-13-00732-CV                          V.

TEXAS WORKFORCE COMMISSION, STEPHANIE A. BREWSTER, JOYCE
   A. GREEN, MICHAEL A. MCNAIR AND CHAD WALL, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 21, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David J. Powers.
      We further order this decision certified below for observance.